               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


VALERIE JOAN B.,1                       2:18-cv-00956-BR

          Plaintiff,                    OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

          Defendant.

KATHLEEN R. DENT
Davis Wright Tremaine, LLP
1300 S.W. Fifth Avenue
Suite 2400
Portland, OR 97201-5630
(503) 778-5338

DANIEL S. JONES
Law Offices of Charles E. Binder and Harry J. Binder, LLP
485 Madison Avenue
Suite 501
New York, NY 10022
(212) 677-6801

          Attorneys for Plaintiff


     1
       In the interest of privacy and pursuant to the
recommendation of the Judicial Conference of the United States,
this Opinion and Order uses only the first name and the initial
of the last name of the nongovernmental party.

1 - OPINION AND ORDER
BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021

MICHAEL W. PILE
Acting Regional Chief Counsel
MARTHA A. BODEN
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2531

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Valerie Joan B. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which she denied Plaintiff's application

for Disability Insurance Benefits (DIB) under Title II of the

Social Security Act.

     For the reasons that follow, the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings.



                        ADMINISTRATIVE HISTORY

     Plaintiff filed an application for DIB on July 8, 2014,




2 - OPINION AND ORDER
alleging a disability onset date of June 1, 2014.    Tr. 370-71.1

The application was denied initially and on reconsideration.      An

Administrative Law Judge (ALJ) held a hearing on March 24, 2017.

Tr. 235-59.    At the hearing Plaintiff was represented by an

attorney.    Plaintiff and a vocational expert (VE) testified.

     The ALJ issued a decision on May 17, 2017, in which she

found Plaintiff was not disabled before her December 31, 2016,

date last insured and, therefore, is not entitled to benefits.

Tr. 35-54.    Pursuant to 20 C.F.R. § 404.984(d), that decision

became the final decision of the Commissioner on March 27, 2018,

when the Appeals Council denied Plaintiff's request for review.

Tr. 4-9.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                              BACKGROUND

     Plaintiff was born on May 29, 1963, and was 53 years old at

the time of the hearing.    Tr. 370.   Plaintiff completed an

Associates Degree.    Tr. 428.   The ALJ found Plaintiff has past

relevant work experience as a front-desk clerk and janitor.

Tr. 45.

     Plaintiff alleges disability during the relevant period due

to back pain, leg pain, fibromyalgia, and depression.    Tr. 260.

     Except when noted, Plaintiff does not challenge the ALJ’s



     1
       Citations to the official transcript of record filed by
the Commissioner on November 2, 2018, are referred to as "Tr."

3 - OPINION AND ORDER
summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.    See Tr. 43-45.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."      42 U.S.C.

§ 423(d)(1)(A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.      McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.         42

U.S.C. § 405(g).    See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).      Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”      Molina, 674 F.3d. at 1110-11


4 - OPINION AND ORDER
(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."       Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.      Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.    Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.    Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 404.1520.   Each step is potentially

5 - OPINION AND ORDER
dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.   20 C.F.R. § 404.1520(a)(4)(I).    See also Keyser v.

Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.     20 C.F.R. §§ 404.1509,

404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant’s residual functional capacity (RFC).      The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.       20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.        “A

'regular and continuing basis' means 8 hours a day, for 5 days a


6 - OPINION AND ORDER
week, or an equivalent schedule."   SSR 96-8p, at *1.    In other

words, the Social Security Act does not require complete

incapacity to be disabled.    Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 404.1520(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.   Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.    Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 404.1520(g)(1).



                          ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff did not engage in


7 - OPINION AND ORDER
substantial gainful activity (SGA) from her June 1, 2014, alleged

onset date through her December 31, 2016, date last insured.

Tr. 40.

     At Step Two the ALJ found Plaintiff had the severe

impairments of degenerative disc disease of the lumbar spine,

fibromyalgia, obesity, depression, and anxiety during the

relevant period.   Tr. 40.   The ALJ found Plaintiff’s impairment

of hypertension was nonsevere during the relevant period.    The

ALJ also found Plaintiff’s intracranial aneurysm was not a

medically determinable impairment during the relevant period.

Tr. 41.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.   Tr. 21.   The ALJ found

Plaintiff had the RFC to perform light work during the relevant

period with the following limitations:   Plaintiff could lift and

carry 20 pounds occasionally; could lift and carry 10 pounds

frequently; could stand and/or walk for two hours in an eight-

hour workday; could sit for six hours in an eight-hour workday;

could occasionally stoop, kneel, crouch, crawl, and climb ramps

or stairs; could understand and carry out simple instructions;

and could have “no more than occasional interaction with the

general public, coworkers, and supervisors.”   Tr. 42.


8 - OPINION AND ORDER
     At Step Four the ALJ found Plaintiff was unable to perform

her past work during the relevant period.    Tr. 45.

     At Step Five the ALJ found Plaintiff could perform other

work that existed in the national economy during the relevant

period.   Accordingly, the ALJ concluded Plaintiff was not

disabled from June 1, 2014, through December 31, 2016.    Tr. 47.



                             DISCUSSION

     Plaintiff contends the ALJ erred when she (1) partially

rejected Plaintiff’s testimony; (2) partially rejected the

opinion of Christina Bright, M.D., treating rheumatologist; and

(3) failed to include all of Plaintiff’s limitations in her

hypothetical to the VE.

I.   The ALJ did not err when she partially rejected Plaintiff’s
     testimony.

     Plaintiff alleges the ALJ erred when she partially rejected

Plaintiff’s testimony.

     In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.    Cotton, 799 F.2d 1403 (9th Cir.

1986), aff'd in Bunnell v. Sullivan, 947 F.2d 341 (9th Cir.

1991).    The claimant, however, need not produce objective medical

9 - OPINION AND ORDER
evidence of the actual symptoms or their severity.        Smolen, 80

F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.       Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.       Id.   The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."    Id. (quoting Lester, 81 F.3d at 834).

     Plaintiff testified at the hearing that during the relevant

period she could walk a block and then would have to rest because

her back ached and started to burn and her legs would “give out.”

Tr. 249-50.    Plaintiff stated she would have “weird shooting

pains that come in . . . the middle of [her] hips and it has

literally knocked me down.”   Tr. 250.      Plaintiff testified she

fell to the ground at least once a week.       Plaintiff noted during

the relevant period she cleaned her apartment, did her laundry,

and did her grocery shopping.    Plaintiff could not stand up long

enough to cook a meal.    Tr. 254.    Plaintiff stated she and her

husband divorced even though they have a fairly good

relationship, but she could not live with him any longer because

“the more pain [she was] in, the nastier [she] g[ot].”       Tr. 252.


10 - OPINION AND ORDER
Plaintiff often yelled at her ex-husband and other people and had

“a really hard time controlling [her] emotions.”     Tr. 252.

Plaintiff did not have medical insurance for almost one year

during the relevant period, but she began receiving counseling

and taking medications when she was put on the Oregon Health

Plan.    Plaintiff testified the medications, however, did not help

with her mental-health issues.    Plaintiff stated she was suicidal

and/or homicidal during the relevant period.     Plaintiff did not

have any desire to be around people because she got “super, super

anxious around people.”    Tr.   254.   Plaintiff, however,

interacted with her ex-husband and sister regularly.

        The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to produce some of

[Plaintiff’s] alleged symptoms” during the relevant period, but

Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of [her] symptoms are not entirely consistent

with the medical evidence and other evidence in the record.”

Tr. 43.    Specifically, the ALJ found the record does not support

the severity of Plaintiff’s back-impairment symptoms during the

relevant period.    The ALJ noted Plaintiff’s June 2014 MRI of her

lumbar spine showed minimal degenerative facets at L2-L3; minimal

disc bulging with mild degenerative facets at L3-L4; and a mild

disc bulge, mild right neural foraminal narrowing, and moderate

left neural foraminal narrowing with a “small synovial cyst


11 - OPINION AND ORDER
projecting from the left facet” at L4-L5.      Tr. 811-12.   In

addition, the ALJ noted the record does not reflect Plaintiff had

strength or sensation loss during the relevant period.       For

example, in physical examinations in June 2014 and October 2014

Plaintiff had 5/5 muscle strength “throughout the bilateral lower

extremities.”   Tr. 622, 845.   In March 2015 Plaintiff had a

negative bilateral straight-leg raise and “no motor weakness” on

examination.    Tr. 1328.   In April 2015 a nerve conduction study

of Plaintiff’s left leg did not reflect any “electrodiagnostic

evidence of a left lower extremity motor radiculopathy,

plexopathy, or monomeuropathy.”    Tr. 1334.   In September 2016

x-rays of Plaintiff’s lumbar spine showed only mild degenerative

changes “involving the sacroiliac joints.”     Tr. 1146.     The ALJ

limited Plaintiff’s walking, standing, and sitting as well as her

ability to climb, stoop, kneel, crouch, and crawl.

     In addition, although Plaintiff testified she often yelled

at her ex-husband and other people and had “a really hard time

controlling [her] emotions” during the relevant period, the ALJ

noted the record reflects Plaintiff shopped for groceries, was

able to drive, attended appointments, and interacted regularly

with her ex-husband and sister.    As noted, the ALJ limited

Plaintiff to “no more than occasional interaction with the

general public, coworkers, and supervisors” and also limited

Plaintiff to understanding and carrying out simple instructions.


12 - OPINION AND ORDER
       The Court finds on this record that the ALJ did not err when

she partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of her symptoms

during the relevant period.

II.    The ALJ did not err when she partially rejected the opinion
       of Dr. Bright.

       Plaintiff asserts the ALJ erred when she partially rejected

Dr. Bright’s February 17, 2017, opinion.

       An ALJ may reject a treating physician's opinion when it is

inconsistent with the opinions of other treating or examining

physicians if the ALJ makes "findings setting forth specific,

legitimate reasons for doing so that are based on substantial

evidence in the record."      Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002).    When the medical opinion of a treating

physician is uncontroverted, however, the ALJ must give "clear

and convincing reasons" for rejecting it.      Thomas, 278 F.3d at

957.     See also Lester v. Chater, 81 F.3d 821, 830-32 (9th Cir.

1996).

       On February 17, 2017, Dr. Bright completed a Request for

Medical Opinion in which she stated she had been Plaintiff’s

treating rheumatologist for three years.     Dr. Bright stated

Plaintiff suffers from fibromyalgia and her symptoms would likely

increase if Plaintiff was placed in a “stressful work

environment.”     Tr. 1395.   Dr. Bright did not assess or answer

questions on the Request form related to Plaintiff’s specific

13 - OPINION AND ORDER
physical limitations.     For example, Dr. Bright did not assess

Plaintiff’s ability to sit, stand, walk, lift, carry, climb,

balance, stoop, bend, kneel, crouch, reach, handle, finger, or

feel.    Tr. 1396.   Dr. Bright stated Plaintiff did not “experience

side effects from any medications that would interfere with her

ability to sustain basic attention and concentration needed to

perform even simple work tasks.”     Tr. 1397.   Dr. Bright answered

“no” to whether “any of [Plaintiff’s] symptoms [would] interfere

with her ability to sustain the basic attention and concentration

needed to perform even simple work tasks.”       Tr. 1397.

Nevertheless, Dr. Bright stated she “[w]ould expect [Plaintiff]

to miss 16 hours . . . or more a month from even a simple and

routine sedentary job because of her impairments, symptoms,

medications, and their side effects.”     Tr. 1397.

        The ALJ rejected that portion of Dr. Bright’s opinion in

which she stated Plaintiff would likely miss 16 hours of work or

more per month.      The ALJ noted Dr. Bright completed a Residual

Functional Capacity Form in January 2017 in which she did not

assess Plaintiff’s specific physical limitations.      Dr. Bright

noted Plaintiff had daily, moderate pain.     Nevertheless,

Dr. Bright concluded in January 2017 that Plaintiff’s

fibromyalgia was “stable” and “not disabling.”      Tr. 517.   In

addition, the ALJ noted Dr. Bright had treated Plaintiff only

five times over three years.      See 20 C.F.R. § 404.1527(c)(2)(i)


14 - OPINION AND ORDER
(“[W]e consider all of the following factors in deciding the

weight we give to any medical opinion:     . . . [l]ength of the

treatment relationship and the frequency of examination.

Generally, the longer a treating source has treated you and the

more times you have been seen by a treating source, the more

weight we will give to the source's medical opinion.”).    Finally,

Dr. Bright’s February 2017 opinion was brief and conclusory.     The

Ninth Circuit has made clear that an “‘ALJ need not accept the

opinion of any physician, including a treating physician, if that

opinion is brief, conclusory, and inadequately supported by

clinical findings.’”     Bray v. Comm’r Soc. Sec. Admin., 554 F.3d

1219, 1228 (9th Cir. 2009)(quoting Thomas v. Barnhart, (9th Cir.

2002)).

      Accordingly, on this record the Court concludes the ALJ did

not err when she rejected that portion of Dr. Bright’s February

2017 opinion relating to the number of hours of work she expected

Plaintiff to miss.

IV.   The ALJ erred when she failed to include all of Plaintiff’s
      limitations in her hypothetical to the VE.

      Plaintiff alleges the ALJ erred when she failed to pose a

hypothetical to the VE that accurately described all of

Plaintiff’s mental limitations as found by the ALJ.

Specifically, the ALJ found Plaintiff has moderate difficulties

in concentration, persistence, and pace.    At the hearing the

hypothetical that the ALJ posed to the VE only limited Plaintiff

15 - OPINION AND ORDER
to understanding and to carrying out simple instructions.

Plaintiff, therefore, asserts the “hypothetical failed to include

any limitations in [Plaintiff’s] ability to concentrate over a

period of time, persist at tasks, or maintain a particular work

pace over the course of a workday or workweek.”   Pl.’s Brief

at 20.

     In Brink v. Commissioner Social Security Administration the

Ninth Circuit explained:

          A hypothetical question posed to a vocational
          expert must “include all of the claimant's
          functional limitations, both physical and mental.”
          Flores v. Shalala, 49 F.3d 562, 570 (9th Cir.
          1995). Here, the administrative law judge (“ALJ”)
          accepted medical evidence that Brink has moderate
          difficulty maintaining concentration, persistence,
          or pace. However, the ALJ's initial hypothetical
          question to the vocational expert referenced only
          “simple, repetitive work,” without including
          limitations on concentration, persistence or pace.
          This was error.

          The Commissioner's contention that the phrase
          “simple, repetitive work” encompasses difficulties
          with concentration, persistence, or pace is not
          persuasive. Indeed, repetitive, assembly-line
          work of the type described by the expert might
          well require extensive focus or speed.

                                * * *

          Although the ALJ accepted that [the plaintiff] has
          moderate difficulty with concentration,
          persistence, or pace, he nevertheless concluded,
          contrary to the vocational expert's testimony,
          that [the plaintiff] can perform certain light
          work. This conclusion was based on an incomplete
          hypothetical question, and is not supported by
          substantial evidence. The hypothetical question
          to the vocational expert should have included not
          only the limitation to “simple, repetitive work,”

16 - OPINION AND ORDER
           but also [the plaintiff's] moderate limitations in
           concentration, persistence, or pace.

343 F. App’x 211, 212 (9th Cir. Aug. 18, 2009).

     Defendant contends Brink should not inform the Court’s

decision because it is an unpublished case.   Defendant asserts

the Court should instead apply the analysis in Stubbs-Danielson

v. Astrue, 539 F.3d 1169 (9th Cir. 2008).   In Brink, however, the

Ninth Circuit distinguished Stubbs-Danielson:

           In Stubbs–Danielson v. Astrue, 539 F.3d 1169 (9th
           Cir. 2008), we held that an “assessment of a
           claimant adequately captures restrictions related
           to concentration, persistence, or pace where the
           assessment is consistent with the restrictions
           identified in the medical testimony.” Id. at
           1174. The medical testimony in Stubbs–Danielson,
           however, did not establish any limitations in
           concentration, persistence, or pace. Here, in
           contrast, the medical evidence establishes, as the
           ALJ accepted, that Brink does have difficulties
           with concentration, persistence, or pace.
           Stubbs–Danielson, therefore, is inapposite.

343 F. App’x at 212.   In Betancourt v. Astrue, No. EDCV 10-0196

CW, 2010 WL 4916604 (C.D. Cal. Nov. 27, 2010), the ALJ accepted

medical evidence of plaintiff's limitations in maintaining

concentration, persistence, or pace.    The ALJ included in his

hypothetical to the VE the plaintiff's restriction to “simple,

repetitive work,” but the ALJ did not include restrictions based

on the plaintiff’s limitations with concentration, persistence,

or pace.   The court concluded the ALJ erred because his

conclusion was “based on an incomplete hypothetical question and

unsupported by substantial evidence.”   2010 WL 4916604, at *3–4.

17 - OPINION AND ORDER
See also Melton v. Astrue, No. 09–CV–1000–BR, 2010 WL 3853195, at

*8 (D. Or. Sep. 28, 2010), aff'd. sub nom. Melton v. Comm'r Soc.

Sec. Admin., 442 F. App'x 339 (9th Cir. 2011)(The ALJ erred in

her assessment of plaintiff's RFC because the assessment included

the plaintiff's restriction to simple, repetitive tasks, but did

not include the plaintiff's mild-to-moderate limitations in

maintaining concentration, persistence, or pace); Cavanaugh v.

Colvin, No. CV 13–1222–TUC–JAS (DTF), 2014 WL 7339072, at *3 (D.

Ariz. Dec. 23, 2014)(“In Stubbs-Danielson, the ALJ did not make

an explicit finding that the claimant had pace limitations. . . .

In contrast, in Cavanaugh’s case, the ALJ made a finding that she

had a concentration, persistence, or pace deficiency.”); Juarez

v. Colvin, No. CV 13–2506 RNB, 2014 WL 1155408, at *7 (C.D. Cal.

Mar. 20, 2014)(“Here, the ALJ expressly found, consistent with

the opinion of a state agency review physician, that plaintiff

had moderate limitation in maintaining concentration,

persistence, and pace. . . .   Accordingly, under Brink, whose

reasoning the Court finds persuasive, the ALJ’s RFC determination

should have included not only the limitation to unskilled work

but also a moderate limitation in maintaining concentration,

persistence, and pace.”).

     Here, as in Brink, Betancourt, Melton, Cavanaugh, and

Juarez, the ALJ found Plaintiff had moderate deficiencies in

concentration, persistence, or pace and expressly included


18 - OPINION AND ORDER
functional limitations based on that finding in Plaintiff’s RFC.

The ALJ, however, only included in her hypothetical to the VE a

limitation to “understanding and carrying out simple

instructions.”   Tr. 256.

      On this record, therefore, the Court concludes ALJ erred

when she did not expressly include limitations on Plaintiff’s

concentration, persistence, or pace in her hypothetical to the

VE.



                                REMAND

      The Court must determine whether to remand this matter for

further proceedings or to remand for calculation of benefits.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.    Id. at 1179.   The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."    Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting such

19 - OPINION AND ORDER
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.   Id. at 1178 n.2.

      On this record the Court concludes further proceedings are

necessary because the ALJ did not include Plaintiff’s limitations

in her hypothetical to the VE.   The VE’s analysis of Plaintiff’s

ability to perform other jobs that exist in the national economy,

therefore, was incomplete.    Thus, the Court concludes a remand

for further proceedings consistent with this Opinion and Order is

required to permit the ALJ to pose a complete hypothetical to the

VE.



                             CONCLUSION

      For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

28 U.S.C. § 405(g) for further proceedings consistent with this




20 - OPINION AND ORDER
Opinion and Order.

     IT IS SO ORDERED.

     DATED this 11th day of June, 2019.



                              /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




21 - OPINION AND ORDER
